COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Roberto Amaya Pacas v. The State of Texas

Appellate case numbers: 01-18-01016-CR, 01-18-01017-CR, 01-18-01018-CR

Trial court case number: 1561964, 1561965, 1561966

Trial court:              337th District Court of Harris County

        Appellant Roberto Amaya Pacas filed a motion for en banc reconsideration. The motion
is denied.


       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Panel consists of Chief Justice Radack, and Justices Keyes, Lloyd, Kelly, Goodman, Hightower,
Countiss, and Adams.

Justice Goodman dissents from the denial of en banc reconsideration.

Justice Landau did not participate.


Date: ___December 31, 2020____